NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
TRAVEL SENTRY, INC.,
Plaintiff-Cross Appellcmt,
V.
DAVID A. TROPP,
Defendant-Appellant.
2011-1023, -1367 -
Appeals from the United States District C0urt for the
Eastern District of New York in case no. 06-CV-6415,
Judge Eric N. Vitaliano.
ON MOTION
ORDER
The parties jointly move to reactivate appeal no.
2011-1023, to consolidate that appeal with appeal no.
2011-1367, and that 2011-1367 be captioned as a cross-
appeal. Travel Sentry, Inc. moves without opposition for
an extension of time to file its brief.
Upon consideration thereof,

TRAVEL SENTRY V. TROPP 2
I'r ls ORDERED THA'r:
(1) The motions are granted David A. Tropp’s prin-
cipal brief shall be filed within 40 days from the date of
this order. The due date for Travel Sentry’s principal and
response brief should be calculated from the filing date of
Tropp’s principal brief.
(2) The revised official caption is reflected aboVe.
FOR THE CoURT
ill 1 1 mm /s/ J an Horbaly
Date J an Horbaly
Clerk
cc: William L. Prickett, Esq. 8.S. COURl:fJlFEI?PEALS FOR
_ Donald R. Dinan, Esq. THE FEDERAL C'RCU"
319 JUL 1 1 2011
.IAN HORBALY
C|.ERI(